EXHIBIT 10.1

FORM OF AMENDED AND RESTATED CLASS A DISTRIBUTION PLAN

[TRUST],

on behalf of [FUND]

Preamble to Amended and Restated Distribution Plan

The following Amended and Restated Distribution Plan (the “Amended Plan”) has
been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as
amended (the “Act”), by [TRUST] (the “Trust”) for the use of the Class A shares
of its series, [FUND] (the “Fund”), which amends and restates the prior
Distribution Plan (which, together with the Amended Plan are referred to as the
“Plan”) which took effect on the date the Class A shares of the Fund were first
offered for sale (the “Effective Date of the Plan”).1 The Plan has been approved
by a majority of the Board of Trustees of the Trust (the “Board”), including a
majority of the trustees who are not interested persons of the Trust and who
have no direct or indirect financial interest in the operation of the Plan or in
any agreements related to the Plan (the “Independent Trustees”), cast in person
at a meeting called for the purpose of voting on the Plan.

In reviewing the Plan, the Board considered the schedule and nature of payments
and terms of the Investment Management Agreement between the Trust, on behalf of
the Fund, and [ADVISER] (the “Manager”) and the terms of the Distribution
Agreement between the Trust, on behalf of the Fund, and Franklin/Templeton
Distributors, Inc. (“Distributors”). The Board concluded that the compensation
of the Manager, under the Investment Management Agreement, and of Distributors,
under the Distribution Agreement, was fair and not excessive; however, the Board
also recognized that uncertainty may exist from time to time with respect to
whether payments to be made by the Fund to the Manager, Distributors, or others
or by the Manager or Distributors to others may be deemed to constitute
distribution expenses of the Fund. Accordingly, the Board determined that the
Plan should provide for such payments and that adoption of the Plan would be
prudent and in the best interests of the Fund and its shareholders. Such
approval included a determination that in the exercise of their reasonable
business judgment and in light of their fiduciary duties, there is a reasonable
likelihood that the Plan will benefit the Fund and its shareholders.

AMENDED AND RESTATED DISTRIBUTION PLAN

 

 

1

This language will read as follows for Franklin Mutual Recovery Fund to reflect
its status as an closed-end fund operating as an interval fund pursuant to
exemptive relief from the Securities and Exchange Commission: “The following
Amended and Restated Distribution Plan (the “Amended Plan”) has been adopted
pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the
“Act”), by Franklin Mutual Recovery Fund (the “Trust”) as if Rule 12b-1 applied
to the Trust, a closed-end management investment company, in compliance with the
conditions imposed in an Order of Exemption from certain provisions of the 1940
Act, granted on October 21, 2003, by the U.S. Securities and Exchange Commission
(the “Order”), for the use of the Class A shares of the Trust. This Amended Plan
amends and restates the prior Distribution Plan (which, together with the
Amended Plan are referred to as the “Plan”) which took effect on the date the
Class A shares of the Trust were first offered for sale (the “Effective Date of
the Plan”). Under the Order, the Trust may offer and sell shares of different
classes of the Trust with varying distribution related charges in compliance
with Rules 12b-1, 18f-3 and 6c-10 under the 1940 Act and other conditions of the
Order, as if the Trust were an open-end management investment company.” Other
similar conforming changes will be made as needed to the Amended Plan for
Franklin Mutual Recovery Fund.



--------------------------------------------------------------------------------

1. The Trust, on behalf of the Fund, shall reimburse Distributors or others for
all expenses (subject to the limitations described below) incurred by
Distributors or others in the promotion and distribution of the Class A shares
of the Fund, as well as for shareholder services provided for existing
shareholders of the Fund. Distribution expenses may include, but are not limited
to, the printing of prospectuses and reports used for sales purposes, preparing
and distributing sales literature (and any related expenses), advertisements,
and other distribution-related expenses; certain promotional distribution
charges paid to broker-dealer firms or others, or for participation in certain
distribution channels (otherwise referred to as marketing support), including
business planning assistance, advertising, educating dealer personnel about the
Fund and shareholder financial planning needs, placement on dealers’ lists of
offered funds, access to sales meetings, sales representatives and management
representatives of dealers, participation in and/or presentation at conferences
or seminars, sales or training programs for invited registered representatives
and other employees, client and investor events and other dealer sponsored
events, and ticket charges; or payment of dealer commissions and wholesaler
compensation in connection with sales of the Fund’s Class A Shares exceeding $1
million (for which the Fund imposes no sales charge). Shareholder service
expenses may include, but are not limited to, the expenses of assisting in the
establishment and maintenance of customer accounts and records, assisting with
purchase and redemption requests, arranging for bank wires, monitoring dividend
payments from the Fund on behalf of customers, forwarding certain shareholder
communications from the Fund to customers, receiving and answering
correspondence, and aiding in the maintenance of investments of their respective
customers in the Fund. These expenses may also include any distribution or
service fees paid to securities dealers or their firms or others. Agreements for
the payment of distribution and service fees to securities dealers or their
firms or others shall be in a form which has been approved from time to time by
the Board, including the Independent Trustees.

2. The maximum amount which may be reimbursed by the Trust, on behalf of the
Fund, to Distributors or others pursuant to Paragraph 1 herein shall be [    ]%
per annum of the average daily net assets of the Fund. Said reimbursement shall
be made quarterly by the Fund to Distributors or others.

3. In addition to the payments which the Trust, on behalf of the Fund, is
authorized to make pursuant to paragraphs 1 and 2 hereof, to the extent that the
Trust, on behalf of the Fund, the Manager, Distributors or other parties on
behalf of the Fund, the Manager or Distributors make payments that are deemed to
be payments by the Fund for the financing of any activity primarily intended to
result in the sale of shares issued by the Fund within the context of Rule 12b-1
under the Act, then such payments shall be deemed to have been made pursuant to
the Plan.

In no event shall the aggregate asset-based sales charges which include payments
specified in paragraphs 1 and 2, plus any other payments deemed to be made
pursuant to the Plan under this paragraph, exceed the amount permitted to be
paid pursuant to the Rule 2830(d) of the Conduct Rules of the National
Association of Securities Dealers, Inc. or any successor thereto.

4. Distributors shall furnish to the Board, for its review, on a quarterly
basis, a written report of the monies reimbursed to it and to others under the
Plan, including the purposes thereof, and shall furnish the Board with such
other information as the Board may reasonably request in connection with the
payments made under the Plan in order to enable the Board to make an informed
determination of whether the Plan should be continued.



--------------------------------------------------------------------------------

5. The Plan, and any agreements related to this Plan, shall continue in effect
for a period of more than one year only so long as such continuance is
specifically approved at least annually by a vote of the Board, and of the
Independent Trustees, cast in person at a meeting called for the purpose of
voting on the Plan and any related agreements.

6. The Plan may be terminated at any time by vote of a majority of the
Independent Trustees or by vote a majority of the outstanding voting securities
of the Fund, as and to the extent required by the Act and the rules thereunder,
including Rule 18f-3(a)(3).

7. Any agreement related to this Plan:

 

  (a)

may be terminated at any time, without the payment of any penalty, by vote of a
majority of the Independent Trustees or by vote a majority of the outstanding
voting securities of the Fund on not more than sixty (60) days’ written notice
to any other party to the agreement; and

 

  (b)

will automatically terminate in the event of its assignment (as defined in the
Act).

8. The Plan may not be amended to increase materially the amount to be spent for
distribution pursuant to Paragraph 2 hereof without approval by a majority of
the Fund’s outstanding voting securities (as and to the extent required by the
Act and the rules thereunder, including Rule 18f-3(a)(3)).

9. All material amendments to the Plan shall be approved by a vote of the Board,
and of the Independent Trustees, cast in person at a meeting called for the
purpose of voting on the Plan.

10. So long as the Plan is in effect, the Board shall satisfy the fund
governance standards as defined in Rule 0-1(a)(7) under the Act, including that
the selection and nomination of the Trust’s Independent Trustees shall be
committed to the discretion of such incumbent Independent Trustees.

This Amended Plan and the terms and provisions thereof are hereby accepted and
agreed to by the Trust and Distributors as evidenced by their execution hereof.



--------------------------------------------------------------------------------

[TRUST]

on behalf of [FUND]

By:

 

 

Title:

 

 

FRANKLIN/TEMPLETON DISTRIBUTORS, INC.

By:

 

 

Title:

 

 

Dated:

 

 